MEMORANDUM **
Delson Ray Rivers appeals from the 32-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rivers contends that the district court erred by pre-determining his sentence and by imposing a sentence that punished him for the offenses underlying the revocation. We conclude that the district court did not commit procedural error and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc); see also United States v. Simtob, 485 F.3d 1058, 1061-1064 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.